Case 8:20-cv-01738-JSM-TGW Document 1-2 Filed 07/28/20 Page 1 of 3 PageID 13




                           EXHIBIT B
          Case 8:20-cv-01738-JSM-TGW Document 1-2 Filed 07/28/20 Page 2 of 3 PageID 14




           From: Joseph Jefferson <joseph@email.trueaccord.com>
           Date: July 4, 2020 at 8:21:20 AM EDT
           To: Jennifer Holt <jenn    @gmail.com>
           Subject: Here's your chance; it's time to get started!
           Reply-To: support@email.trueaccord.com




           Act today.                                                                      This is an important message
                                                                                           for Jennifer Holt. If you are not
                                                                                           this person, please disregard
                                                                                           and delete it.
                                                                                           Email not displaying correctly?
                                                                                           Skip to our message.




           Jennifer Holt, this is an important matter.

           You still have an outstanding balance of $8.55 with Klarna. We have made
           this process easy and convenient since your balance can be paid directly on
           our website.



                 Take This Opportunity Today

           This communication is from a debt collector. This is an attempt to collect a
           debt and any information obtained will be used for that purpose.




           Copyright © 2020 TrueAccord

https://mail.google.com/mail/u/0?ik=31a80e737e&view=pt&search=all&permthid=thread-f%3A1671289915373334723%7Cmsg-f%3A1671289915373…   1/2
Case 8:20-cv-01738-JSM-TGW Document 1-2 Filed 07/28/20 Page 3 of 3 PageID 15
